





CITATION: R. v. Cunningham, 2011
      ONCA 543



DATE: 20110803



DOCKET: C50414



COURT OF APPEAL FOR ONTARIO



Doherty, Armstrong and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



Kamar Cunningham



Respondent



Deborah Calderwood, for the appellant

Mark Halfyard, for the respondent







Heard:  June 8, 2011

On appeal from the acquittals
          entered by Justice S. Goodman of the Superior Court of Justice on April 8,
          2009.

Doherty J.A.:







I

[1]

This is a single issue appeal.  That issue arises out of the trial
    judges failure to provide reasons for her ruling on a
Charter
motion
    until more than two years after the decision was rendered.  The resolution of
    that single issue turns on the application of the principles set down in
R.
    v. Teskey
, [2007] 2 S.C.R. 267, to largely undisputed facts.

[2]

I would hold that in the circumstances, a reasonable person could not be
    satisfied that the reasons for judgment actually reflect the reasoning process
    that led to the decision.  There are, consequently, no reasons for the
Charter
ruling that can be subjected to appellate review.  That ruling led directly to
    the respondents acquittals.  Absent reasons, the appeal must be allowed and a
    new trial ordered.

II

[3]

On March 6, 2008, several police officers stopped a motor vehicle.  The
    respondent, Kamar Cunningham, was driving.  Troy Matthews was seated in the
    front passenger seat.  The police ordered both men out of the vehicle.  One of
    the officers saw what turned out to be a loaded handgun under the front
    passenger seat that had been occupied by Mr. Matthews.  The officer searching
    Mr. Cunningham found a second loaded handgun tucked into Mr. Cunninghams
    waistband.  Both men were arrested and charged with several firearm offences.

[4]

At trial before a judge alone, Mr. Cunningham and Mr. Matthews admitted
    that they were unlawfully in possession of the firearms.  They argued, however,
    that the police stop and subsequent search contravened their rights under s. 9
    and s. 8 of the
Charter
and that the firearms should be excluded from
    evidence under s. 24(2) of the
Charter
.

[5]

The verdicts turned on the outcome of the
Charter
motion.  If the
    firearms were admitted into evidence, Mr. Cunningham and Mr. Matthews were
    guilty of at least some, if not all, of the charges.  If the firearms were
    excluded from evidence, the Crown could not prove any of the charges.

[6]

The trial began with a lengthy
voir dire
into the alleged
Charter
breaches.  The Crown called several officers involved in the stop and search. 
    Mr. Cunningham and Mr. Matthews testified.  Two very different versions of the
    events surrounding the stop and search of Mr. Cunningham and Mr. Matthews
    emerged during the evidence.  The credibility of almost all of the witnesses
    was very much in issue.

[7]

The Crown argued that the stop was authorized under the officers
Highway
    Traffic Act
, R.S.O. 1990, s. H.8, powers and that the search was consistent
    with legitimate officer safety concerns.  The Crown further argued that even if
    there were
Charter
breaches, the guns should not be excluded from
    evidence under s. 24(2).

[8]

The defence maintained that the officers purported reason for the stop
    was an after-the-fact fabrication and that there was no justification for the
    stop, making it arbitrary and the subsequent search therefore unreasonable. 
    The defence further argued that the seriousness of the police misconduct,
    including giving fabricated evidence, demanded the exclusion of the firearms
    despite the undoubted reliability of that evidence, its importance to the
    prosecution, and the seriousness of the charges.

[9]

The trial judge reserved judgment after argument on the
voir dire
was completed.  About a month later and after two brief adjournments, the trial
    judge announced her decision stating that her reasons would be available later
    that day.  She found that the police conduct had violated the constitutional
    rights of Mr. Cunningham and Mr. Matthews under both s. 9 and s. 8 of the
Charter
. 
    She further held that the evidence should be excluded.  The trial judge
    proceeded to acquit both Mr. Cunningham and Mr. Matthews on all charges and
    informed counsel her reasons would be ready that afternoon.

[10]

The Crown appealed the acquittals.  Mr. Matthews was subsequently
    deported from Canada and the Crown has abandoned the appeal from his
    acquittals.  Mr. Cunningham is now the only respondent.

[11]

On May 4, 2011, over two years after announcing her decision in open
    court, and after repeated requests for her reasons, the trial judge released
    detailed, lengthy written reasons.  In those reasons, the trial judge made
    express and powerful credibility findings against the police officers, going so
    far as to find that two of the officers had repeatedly committed perjury.

[12]

In oral argument, counsel for the Crown and the respondent acknowledged
    that the appeal depended on whether this court could take the written reasons
    into account as truly reflective of the trial judges reasons for acquitting
    Mr. Cunningham.  Crown counsel conceded that if those reasons could be
    considered, they met the standard required by
R. v. Sheppard
, [2002] 1
    S.C.R. 869 and revealed no reversible legal error.  Counsel for Cunningham
    conceded that if the written reasons could not be considered, the brief oral
    comments made by the trial judge in court in April 2009 did not meet the
    requirement in
Sheppard
, meaning that there were no reasons for the
    ruling.  The failure to give reasons in this context constitutes an error in law.

[13]

In their submissions, both counsel relied heavily on
Teskey
, a
    case in which the trial judge released reasons for judgment 11 months after
    announcing the decision in open court.  As is made clear in
Teskey
,
    there is no
per se
rule that reasons released after a decision, even
    long after the decision they purport to explain, cannot be taken as valid
    reasons for that decision.  To the contrary, reasons, even if released long
    after the decision, are presumed to reflect the reasoning that led him [the
    trial judge] to his decision:
Teskey
at para. 19.

[14]

The presumption is, however, rebuttable:
Teskey
at para. 21.  If
    on the totality of the circumstances, including but not limited to the passage
    of time between the decision and the release of reasons, a reasonable person
    would apprehend that the written reasons are, in effect, an after-the-fact
    justification for the verdicts rather than an articulation of the reasoning
    that led to the decision, those reasons must be disregarded by the appellate
    court in assessing the sufficiency of any reasons provided by the trial judge:
Teskey
at para. 23.

[15]

The assessment demanded by
Teskey
requires a careful review of
    the record.  On this appeal, that record includes the trial proceedings and,
    pursuant to the order of Laskin J.A., the details of the efforts made to obtain
    written reasons.

III

The Relevant Circumstances

[16]

Argument on the
Charter

voir dire
was completed on March
    9, 2009.  The trial judge adjourned the trial to March 26
th
for
    judgment.  She subsequently further briefly adjourned the trial to April 1
st
and then to April 8
th
.  On April 8
th
, she announced her
    decision holding that the accused had established breaches of s. 9 and s. 8 of
    the
Charter
on the balance of probabilities.  With respect to s. 24(2),
    she said:

For the specific reasons that are included in the
    reasons for my ruling,
it would not, in my view, be appropriate in the
    circumstances of this case to admit the evidence of the firearms.  [Emphasis
    added.]

[17]

The trial judge then advised counsel that her reasons for her ruling
    would be provided that afternoon:

The reasons for my ruling, as I said before, will be
    provided to you and that will be done by e-mail this afternoon.

[18]

No reasons were forthcoming.  In late July 2009, some three and a half
    months later, an assistant at the Crown Law Office contacted the judges
    assistant inquiring as to the availability of the reasons.  The trial judges
    assistant advised that the reasons would be available in a matter of days.

[19]

The appeal was spoken to in this court on October 7, 2009.  The reasons
    were still not available.  Counsel for Mr. Cunningham advised the court that he
    had received an e-mail from the trial judge on October 7, 2009 in which she had
    said:

I am e-mailing you to update you re: my reasons on
    the
Charter
application, which have not yet been released.  Although I
    anticipated getting them to you very shortly after I rendered my decision, a
    series of unanticipated and extenuating circumstances took place, which made it
    impossible for me to do so.
I am just now in the process of catching up and
    expect to have the Reasons to you by the end of this week.
[Emphasis added.]

[20]

The reasons were still not available in January 2010.  Further
    inquiries were made and the trial judges assistant advised Crown counsel on
    January 4, 2010 that the reasons would be available in a matter of days.

[21]

By April 2010, the reasons had still not arrived.  Crown counsel wrote
    directly to the trial judge on April 8, 2010 (with a copy to defence counsel)
    asking that the trial judge release her reasons and informing the trial judge
    that the absence of reasons was impeding the perfection of the Crowns appeal. 
    The trial judges assistant contacted the Crown Law Office and advised that the
    reasons would be delivered by Monday, April 12, 2010.

[22]

The reasons were still not available in June 2010.  The Crown obtained
    an order from Laskin J.A. permitting the Crown to perfect its appeal without
    the reasons for judgment.  The Crown perfected its appeal in December 2010.  In
    its factum, the Crown submitted that the brief oral reasons given by the trial
    judge were insufficient and that she had erred in law in failing to give
    reasons for her
Charter
ruling that had led directly to the acquittals: 
    see
R. v. Kendall
(2005), 75 O.R. (3d) 565 (C.A.).

[23]

On February 5, 2011, Mr. Matthews trial counsel e-mailed the trial
    judge:

I was recently reminded that I have still not seen
    Your Honours full, written judgment in this matter.

I have also heard the matter is being appealed by
    the Crown on the basis of the alleged insufficiency of the brief oral reasons
    Your Honour gave when you promised full written reasons to follow.
I have
    not been served with anything on behalf of Mr. Matthews, however, so this may
    simply be a rumour.

Regardless, has Your Honour, in fact, finished
    the judgment?
If so, may I please have a copy.  [Emphasis added.]

[24]

There is no response to this e-mail in the record.

[25]

On February 16, 2011, the appeal was listed for hearing on May 4, 2011. 
    That hearing date appeared on the courts website.  In fact, the appeal was
    adjourned on May 2 to a date in June to allow new counsel for Mr. Cunningham
    time to prepare for the appeal.

[26]

On May 4, 2011, the date on which the appeal had been originally scheduled
    to be heard, the trial judge distributed via e-mail her written reasons for her
    April 8, 2009 ruling.  No explanation was offered for the two-year delay in the
    release of her reasons.

[27]

The reasons fill 42 single-spaced pages.  They contain a detailed
    summary of all of the evidence.  In the reasons, the trial judge thoroughly
    examined, compared and parsed the conflicting evidence of the various witnesses. 
    Her reasons focused particularly on the evidence of the two main police
    witnesses.  She summarized and analyzed that evidence at length.  The trial
    judge found that those two officers had perjured themselves in an attempt to
    create a legal justification for the stop of the vehicle and the search of Mr.
    Cunningham and Mr. Matthews.  In respect of their testimony concerning the
    decision to stop the vehicle, the trial judge said, at para. 166:

In the end, no matter what the motive or motives may
    have been for the decision to follow and then stop the defendants, I had no
    doubt that these officers concocted the version of events upon which they later
    relied in order to be able to support the constitutionality of the detention
    and the admission of the evidence at trial.

[28]

The trial judge reached an equally damning conclusion in respect of the
    officers contention that they searched Cunningham and Matthews out of
    legitimate safety concerns.  She said, at para. 176:

Because of the officers decision to lie about the
    circumstances, there was no reliable or credible evidence before me to support
    an inference that a constellation of facts led to a reasonable concern for the
    presence of weapons or that the pat-down search was justified by the
    constellation of facts and the additional information regarding Mr. Matthews.

[29]

The thrust and tone of the trial judges findings in respect of the
    officers conduct is found in para. 194:

I was satisfied that the police flagrantly and
    intentionally violated the defendants rights under both sections 8 and 9 of
    the
Charter
.  They then egregiously supported their actions by providing
    a false account of the events leading up to it.  All of this occurred during a
    time when one of the officers was involved in the completion of the novice
    officers training.  In the particular circumstances, the evidence obtained by
    their actions simply could not be admitted.



IV

Analysis

[30]

Like
Teskey
, this is not a case about the adequacy of the trial
    judges reasons.  It is common ground that the oral comments made by the trial
    judge on April 8, 2009 do not provide adequate reasons, but that the written
    reasons released by her on May 4, 2011, if properly considered, are sufficient. 
    However, before turning to the question on which this appeal turns, it is helpful
    to reiterate the purposes served by reasons for judgment in a criminal case and
    the various constituencies those reasons serve.  In
Sheppard
Binnie J.
    observed, at para. 15:

Reasons for judgment are the primary mechanism by
    which judges account to the parties and to the public for the decisions they
    render. The courts frequently say that justice must not only be done but must
    be seen to be done, but critics respond that it is difficult to see how justice
    can be seen to be done if judges fail to articulate the reasons for their
    actions. Trial courts, where the essential findings of facts and drawing of
    inferences are done, can only be held properly to account if the reasons for
    their adjudication are transparent and accessible to the public and to the
    appellate courts.

[31]

Later, Binnie J. added the following, at paras. 24-25:

In my opinion, the requirement
    of reasons is tied to their purpose and the purpose varies with the context. At
    the trial level, the reasons justify and explain the result. The losing party
    knows why he or she has lost. Informed consideration can be given to grounds
    for appeal. Interested members of the public can satisfy themselves that
    justice has been done, or not, as the case may be.

The issue before us presupposes
    that the decision has been appealed. In that context the purpose, in my view,
    is to preserve and enhance meaningful appellate review of the correctness of
    the decision...

[32]

In this case, the accused had important constitutional rights at stake. 
    At least two of the police officers had their professional reputations on the
    line.  In addition, the facts gave rise to at least two matters of important
    public concern, the proliferation of handguns in the city of Toronto and the
    use of racial profiling by the police.  The public, the accused, and the police
    officer witnesses were entitled to reasons that truly set out the path taken by
    the trial judge through the conflicting evidence to the result announced in
    court.  The Crown, as the losing party, was also entitled to reasons so that it
    could properly exercise its rights of appeal.

[33]

Teskey
instructs the appellate court to look for the requisite
    link between the decision and the reasons.  That search begins from the
    presumption of integrity that reasons provided by the trial judge truly
    reflect the reasoning process leading to the decision:
Teskey
at paras.
    2-19, 20.  That presumption rests on the long and strong tradition of judicial
    independence and impartiality in Canada:
Teskey
, per Abella J. in
    dissent, at para. 33.

[34]

The presumption of integrity can only be displaced by cogent evidence
    that would lead a reasonable person to apprehend that the written reasons are
    not the road map to the decision, but are instead an after-the-fact
    justification for the decision.  That distinction can be hard to discern.  Decisions
    are naturally made before the reasons are fully formulated much less
    articulated.

[35]

Like the apprehension of bias inquiry, the determination of whether the
    presumption of integrity has been rebutted turns on the perception of the
    reasonable observer, considering the totality of the circumstances.  This
    approach avoids the impossible task of deciding whether a particular set of reasons
    in reality describes the actual reasoning path taken by a judge:
Teskey
at para. 23.

[36]

There are several features of this case that convince me that a
    reasonable observer would not see the written reasons as reflective of the
    actual reasoning path taken to the decision announced two years earlier.  They
    are:


i.

The length of time (25 months) between the ruling and the release of
    reasons.


ii.

The trial judges responses to the inquiries of counsel concerning the
    reasons.


iii.

The comments made by the trial judge in the course of her ruling.


iv.

The trial judges knowledge that the Crown had launched an appeal and
    the grounds for that appeal.


v.

The nature of the central issues in this case, namely, questions of
    credibility and findings of fact.

[37]

I begin with the length of time between the decision and the reasons. 
    There is no time limit on the delivery of reasons.  However, the longer the
    passage of time between the decision and the reasons for the decision, the
    greater the concern that the requisite link between the two does not exist. 
    Twenty-five months is a very long time  much longer than the eleven months in
Teskey
or the eighteen months in
R. v. Port Chevrolet Oldsmobile Ltd.
(2009),
    246 C.C.C. (3d) 355 (B.C.C.A.), the authority primarily relied on by the
    respondent.

[38]

The trial judges responses to the repeated requests for the reasons
    also undermine the presumption of integrity.  She offers no explanation for the
    two-year delay save the indication in October 2009 that unanticipated and
    extenuating circumstances had delayed the release of her reasons.  In the same
    correspondence, she indicates they will be available at the end of the week. 
    In fact, they were not available for over a year and a half.

[39]

The trial judge not only offered no explanation for the delay, but also repeatedly,
    personally and through her assistant, advised counsel that the reasons would be
    available within a few days.  While the failure to produce reasons within a
    few days as promised could be excused as undue judicial optimism, that
    explanation wears thin after the third or fourth time that the reasons are not
    forthcoming as promised.  The inescapable reality is that the counsel received
    inaccurate information several times as to the availability of the reasons for
    judgment.  Counsel were led to believe throughout the entire two-year time
    period that the reasons were only a matter of hours or days away.

[40]

The comments made by the trial judge at the time she rendered her
    decision in April 2009 are also pertinent to the reasonable observers
    determination of whether the written reasons eventually provided were linked to
    the decision made.  From one perspective, the trial judges comments in April
    2009 support the existence of that link.  Those comments provide a clear statement
    of the trial judges bottom line on the various issues raised on the
voir
    dire
.  There is no reason to doubt that her bottom line assessment was anything
    other than the product of a careful and honest consideration of the evidence
    and arguments.  It is implicit in that bottom line that the trial judge
    rejected the police officers evidence and that she regarded their conduct as sufficiently
    blameworthy to justify the exclusion of reliable and crucial evidence in a
    serious criminal case.

[41]

Although one can readily infer in broad terms the essential credibility
    findings made by the trial judge from her oral comments, those comments offer
    no insight as to the basis upon which she reached those findings.  This is not
    a case where the subsequent written reasons can be seen as supplementary to the
    briefer oral reasons given at the time the decision was announced.  The absence
    of any analysis in the brief oral comments makes it more difficult to draw any
    connection between the decision and the ultimate reasons.

[42]

A further aspect of the trial judges oral comments is significant in
    considering whether the subsequent written reasons can be considered as proper
    reasons for judgment.  In her brief oral comments, the trial judge indicated
    that her written reasons were complete as of the announcement of her decision
    and would be available that same day.  Those comments cannot reasonably be read
    as indicating, as the trial judge suggested in her written reasons two years
    later (at para. 195), that the reasons would follow in the future.  The trial
    judges comments could only reasonably be understood as a representation that
    the reasons for judgment existed as of the time she gave her decision.

[43]

In so holding, I would reject the suggestion that her comments could be
    understood as an indication that the reasons were substantially prepared, but needed
    some final finishing touches.  Certainly, the two-year passage of time before
    the reasons were available, the language used in the reasons (see, for example,
    para. 195) and the absence of any explanation for the long delay support the inference
    that the written reasons were crafted entirely sometime after, and probably
    some considerable time after, the announcement of the decision.  Reasons that are
    produced entirely after the fact can be the product, albeit subconsciously, of
    a result-driven reasoning process aimed at defending the decision announced
    rather than explaining the process that led to the decision:
Teskey
at para.
    18.

[44]

In the absence of any explanation, and having regard to the subsequent
    events chronicled above, I think a reasonable person would conclude that one of
    two things happened in this case.  Either the trial judge inaccurately represented
    the existence of the reasons on April 9, 2009; or the reasons existed, but for
    some unknown reason the trial judge did not release those reasons, but
    eventually prepared a new set of reasons that were released two years later. 
    Either possibility goes a long way to undermining the presumption of integrity
    described in
Teskey
.

[45]

The trial judges knowledge that the Crown had appealed her decision and
    was alleging that her oral reasons were inadequate is also an important factor
    in determining whether a reasonable observer would see the necessary link
    between the decision and reasons.  The risk that reasons delivered long after a
    decision are more in the nature of an after-the-fact defence of that decision
    than a description of the path taken to it is particularly acute where, to the
    judges knowledge, an appeal has been launched in which the adequacy of the
    reasons is challenged.

[46]

The trial judge was aware of the Crown appeal shortly after it was
    launched.  More significantly, she knew in February 2011 that the Crown appeal
    was going forward on the basis that her brief oral comments did not constitute
    reasons for judgment and that the appeal should be allowed on that ground. 
    Within three months of receiving that information and on the very day the
    appeal had been scheduled to be heard, the trial judge delivered her lengthy
    detailed reasons which, if properly taken into account, fully answered the
    Crowns appeal.

[47]

The mere fact that a trial judge is aware that an appeal has been
    launched when he or she delivers reasons for judgment does not mean that those reasons
    cannot be considered.  As with other considerations, the existence of an appeal
    and the trial judges knowledge of that appeal are but factors to be taken into
    account.  In my view, however, a reasonable observer would, in the
    circumstances of this case, see the lengthy reasons delivered by the trial
    judge as motivated, at least in part, by the very natural desire to defend her
    decision against the specific challenge made by the Crown on appeal.  That
    motivation, even if it operated entirely on a subconscious level, would lead to
    reasons that sought to justify the decision challenged on appeal rather than
    reveal the reasoning that led to the decision.

[48]

Finally, the nature of the issues that had to be resolved on this
Charter
motion provides a further reason to doubt whether the written reasons are truly
    reflective of the trial judges reasoning process.  The
Charter
motion
    turned on findings of fact.  Those findings required difficult credibility
    assessments that could only be made after a careful appraisal of conflicting,
    confusing and voluminous evidence.  Proper reasons for judgment had to
    demonstrate a full appreciation and consideration of that evidence.  It is very
    difficult for reasons prepared and delivered long after the decision to
    properly perform that function.  Setting aside the ability to recall, months or
    years after-the-fact, features of the evidence that were relevant to
    credibility assessments, there is a real danger that, having publicly announced
    ones bottom line with respect to credibility assessments, the reasons will
    be written with a view to defending that conclusion rather than explaining the
    process that led to it:
Teskey
at para. 23.

[49]

This is not a case like
R. v. Port Chevrolet Oldsmobile Ltd.
where the facts were not in dispute and the case turned on the application of
    legal principles to those facts: see paras. 59-60.  In that kind of case, the risk
    that reasons delivered long after the fact do not reflect the reasoning process
    is significantly reduced.

[50]

Though none of the factors discussed above is determinative, in
    combination they rebut the presumption that the written reasons truly reflect
    the reasoning process that led to the decision on the
Charter
motion.  A
    reasonable observer would in the words of
Teskey
apprehend that the
    written reasons are in effect an after-the-fact justification for the verdicts
    rather than an articulation of the reasoning that led to the decision: para.
    23.

V

[51]

Although the analysis set out above is sufficient to dispose of the
    appeal, I will briefly address two additional points made by counsel for Mr.
    Cunningham in his helpful submissions.  Counsel argued that the concerns that underlie
    the requirement that judges give reasons operate more strongly where those
    reasons address the ultimate verdict, especially where that verdict is a
    conviction.  Counsel submits that a ruling on a
Charter
motion, even one
    that may determine the outcome of the case, does not engage the subtleties of
    a reasonable doubt and the presumption of innocence.

[52]

The adequacy of reasons is measured by reference to their ability to
    preserve and enhance meaningful appellate review:
Sheppard
at para.
    25.  The nature of the decision under appeal and the grounds of appeal
    permitted by the operative statute will impact on the scope of appellate review
    and, therefore, on the adequacy of reasons.  Reasons offered in support of an
    acquittal may be sufficient in the context of a Crown appeal on a question of
    law from that acquittal, when similar reasons offered to justify a conviction
    would not permit meaningful appellate review given the much broader rights of
    appeal afforded a convicted person:  see
R. v. Walker
, [2008] 2 S.C.R.
    245 at paras. 21-22;
Kendall
at paras. 50-53.

[53]

The nature of the decision challenged on appeal and the scope of the
    appeal permitted by statute can be relevant to the adequacy of the reasons
    provided.  The adequacy of reasons is not the issue on this appeal.  As
    outlined above, this appeal turns entirely on whether the written reasons can
    be considered as reasons for judgment.  In determining that issue, I see no
    reason to distinguish between reasons released to explain a
Charter
motion
    that determines the result of a case, and reasons released to support an
    acquittal or a conviction.  All benefit from the presumption of integrity
    subject to rebuttal by cogent evidence that would lead a reasonable observer to
    apprehend that the reasons will not reflect the actual reasoning process, but
    were instead an after-the-fact justification for the result.

[54]

The second point raised by counsel concerns the alleged unfairness to
    the respondent should this court allow the Crowns appeal.  Counsel argues that
    the respondent should not be put in the position of having to justify the trial
    judges delay failing which he would be placed in jeopardy on the charges a
    second time and required to defend himself at a second trial years after the
    relevant events.

[55]

I have some sympathy for this position.  Clearly, the trial judge had
    reached a bottom line that favoured Mr. Cunningham.  Because she effectively
    failed to give reasons for her bottom line, Mr. Cunningham loses the benefit
    of that finding and must undergo a new trial.  I cannot, however, describe that
    consequence as unfair.  The
Criminal Code
allows the Crown to appeal
    acquittals based on errors in law.  The failure to offer reasons for the
Charter
ruling and hence the acquittal of Mr. Cunningham constitutes, on my analysis, an
    error in law.  That error in law effectively undermines the validity of Mr.
    Cunninghams acquittals.  There is nothing unfair in setting aside acquittals
    tainted by legal error.  If events since the first trial, including the long
    delay, have prejudiced Mr. Cunninghams ability to defend himself on these
    charges, he can raise a claim based on s. 7 of the
Charter
at the new
    trial.

VI

Conclusion

[56]

I would allow the appeal, set aside all of Mr. Cunninghams acquittals,
    and order a new trial on all counts.

RELEASED:
Aug. 3, 2011                                     Doherty J.A.

DD                                                                        I
    agree Robert P. Armstrong J.A.

I
    agree G. Epstein J.A.


